Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 1 of 10




Exhibit 3
    Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 2 of 10




                     DECLARATION OF JEANETTE FINICUM


I, Jeanette Finicum, do hereby declare as follows:
      1. For over a year Rick Koerber has worked with my attorney Morgan Philpot in our
         family’s wrongful death lawsuit. He has written the original complaint, and the
         amended complaints, which were filed in a timely manner. He has worked closely
         with Morgan and myself, counseling, advising and researching material vital for our
         case.
      2. Rick is very thorough in his research and preparations for his briefs.
         His knowledge, understanding and ability to interpret and explain the law is
         invaluable.
      3. Rick’s involvement in our family’s case is imperative to its successful outcome. Just
         the hundreds of hours in research of discovery materials alone would be impossible
         to replace, let alone the complete understanding of the family and other individuals
         involved.
      4. Rick has always been completely open and candid with me during our meetings. I
         have complete trust in him and in his abilities on this team to bring a successful
         outcome at trial.
      5. I believe that Rick has demonstrated, multiple times, his respect for the law and the
         court process, through his participation in the multiple trials he has personally been
         through. Through his work as a paralegal. Through his many donated hours helping
         others through their legal issues. One doesn’t usually work in a field that he/she
         doesn’t believe in.
         I believe that Rick has demonstrated that he is responsible and that he has respect
         for the law and its process. Rick has not demonstrated any risk at all during the trials
         or while awaiting sentencing. My hope and prayer is that you will reconsider and
         allow Rick Koerber his release before sentencing. Thank you.



I do hereby declare under penalty of perjury that the forgoing is true and correct
to the best of my knowledge.
             Date: June 24, 2019


                                    /s/ Jeanette Finicum
 Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 3 of 10

                       DECLARATION OF CHUCK HAWKINS

I, Chuck Hawkins, do hereby declare as follows:

1)About 10 years ago my retained attorney Marcus Mumford introduced me to his
paralegal Rick Koerber. My observation was that as my attorney, Marcus prepared
himself for the over-all process of understanding the facts, case laws and positioning
to professionally defend me in an upcoming trial. My experience of Rick was an
individual that would keep up to date on Marcus’ developments and strategies but
then played a critical and more personal role spending as much time with me as
necessary to help me understand the upcoming process and brainstorming
important details we hadn’t yet discovered. It is my understanding that he then
would propose implementing new information, motions and declarations to Marcus
and upon his approval would then handle the logistics of presenting them to the
court.

2)At one-point Rick shared with me that his cell phone was available to me 24/7
and was a priority call. I appreciated it and reached out to him several times always
(good to his word) showing interest and sensitivity to my immediate concerns.
Those calls were occasionally with emotion as I attempted to understand a system
that was very foreign to me. Rick’s compassion and answers to my questions always
brought relief.

3)I remember two situations in my relationship with Rick that I will never forget.
One was on an evening during the week of the trial, Marcus and Rick were trying to
assess if I was to take the stand. After they teamed up and riveted me with the
toughest questions they could imagine I may be faced with, Marcus said... “he
answered each one too perfectly, his responses although true may be distracting”.
Rick quickly then said “exactly, Chuck has the truth on his side and needs no role
playing in how to answer. His strength is in his desire to be completely truthful!”
They then decided to put me on the stand and as I was mentally preparing for this
experience, I shared my nervousness with Rick. To which he profoundly responded
“tomorrow is one of the best days of this journey! You get to finally share your side
of what really happened. Even if you were to get a conviction, you’ll always know
they heard Your Truth!” From that moment forward, I had a renewed confidence
that couldn’t be broken.

4)Rick has always helped me to better understand the court system and process. He
brought out the best in me by encouraging me to respect not only the court but the
opposing individuals. His advice and counsel have always been to maintain my
integrity and ethics so I have never been given any reason to believe he too lived his
life with the same standards.

I do hereby declare under penalty of perjury that the forgoing is true and correct to
the best of my knowledge.
Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 4 of 10




    DATE: June 22, 2019



                                  /s/ Chuck Hawkins
                                  __________________________________________
                                  Chuck Hawkins
 Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 5 of 10

                   DECLARATION OF CHARMAIGN EDWARDS

I, Charmaign Edwards, do hereby declare as follows:

   1. I met Rick Koerber & Attorney Morgan Philpot back in the fall of 2016.
      During that time I, personally, had formed an opinion that they both were
      trustworthy and honest individuals. When Sarah J. Fryberger filed a
      complaint against our family, Fryberger V Edwards, back in January 2018 we
      didn't hesitate to contact them and ask for their help in representing us in
      this ongoing complaint. Upon our first conference call back in early 2018
      with both Morgan Philpot and Rick Koerber about this matter they have both
      worked to ensure that our side is heard in this complaint.
   2. We have had many conference calls together with both Morgan and Rick. In
      the beginning of our case it was easy to assess that Rick had a very astute
      understanding of our situation and the law between Fryberger and us when
      we first explained it. Rick's knowledge and insight was very helpful in
      helping Morgan Philpot and us file a counter complaint against Sarah
      Fryberger. We have come to rely on his input & knowledge in order to win
      our case.
   3. We have had to seek an appeal from the Oregon Appellate Court, because
      Fryberger's attorneys have been and are continuing to conduct themselves in
      a nefarious manner to ensure that our counter complaint will never be
      brought before a jury. Fryberger's Attorneys nefarious "win at all cost"
      behavior at the Harney County District Court level now seems to have
      carried over to the Oregon Appellate Court as well, Rick Koerber was making
      sure that our Appellate legal documents were hand delivered to the Oregon
      Appellate Court. With their constant unethical behavior we believed that if
      hand delivered there would be no doubt that our appeal documents would
      arrive legally and on time. We still to this date have no idea how our filing
      hand delivered appeal documents with the Oregon Appellate Court ended up
      in a court in Utah. We can only assume it was another gross ploy to further
      censure our voices and counter complaint by incarnating our attorney's legal
      help, even though our legal documents were handled and delivered in a legal
      manner.
   4. While working with Rick we know that we made the right decision to
      contract with Attorney Morgan Philpot. He listens to us and clearly
      understands what we are saying and works with Morgan to help us get to the
      best legal resolution.
   5. I know that Rick's knowledge and understanding of the law has been
      valuable to our counter complaint as well as in defending us against
      Fryberger's complaint.
   6. I hope that this declaration will help to support Rick's release from Jail. He
      has demonstrated to us to have great respect for the law and justice in the
      court. Rick's legal knowledge and help is needed to help us to continue to
      maintain our family business and livelihood, his work in valuable to winning
      our counter complaint against Fryberger. We have a 3rd generation working
      cattle ranch and all we want is our day in court so our side can be heard. Rick
 Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 6 of 10

       has been working very hard with Morgan Philpot to see that gets
       accomplished for us.


I do hereby declare under penalty of perjury that the forgoing is true and correct to
the best of my knowledge.

       DATE: 06/22/2019



                                           /s/ CHARMAIGN EDWARDS
                                           __________________________________________
                                           Charmaign Edwards
 Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 7 of 10

                     DECLARATION OF AMANDA FOWLER

1. My name is Amanda Fowler, I met Rick in summer 2016 soon after I separated
from my husband. I hired Skousen law, which was referred to me by a family &
marriage counselor, to handle my divorce.

2. Rick was immediately engaged with my case, he asked many questions to
understand my situation well and I felt from the first meeting that he cared for my
well being as well as my little girls lives. He retained details as if my life was his
own and the documents that he drafted were well written, professional and
always in support of my well being as a client/person.

3. I get emotional just thinking about answering this question... I was in a
severely abusive marriage for 11 or so years. The level of manipulation I was
trapped in kept me from getting a divorce and I stayed almost 7 years longer than
I should have. Frankly I was scared of my ex, he was a big guy and had a violent
streak that made me fear for my life at times. He was also very vocal and
negative about me and I knew he would stop at nothing to slander my name,
especially with my little girls, if I left him. I firmly believe that my introduction to
Rick and his support/work in my divorce was a divine appointment. I literally felt
protected by the sound and rational advice that I got from Rick. He did not shy
away from my ex, who can be intimidating, and helped me stand up, defend
myself and get full custody of my 2 little girls.

4. Ricks integrity was never in question, in my mind, he’s a real and honest guy
who can laugh at himself and just be open with people. I’ve never thought of him
as dishonest.

5. In considering my situation alone, I can only imagine the amount of people he
has helped in his years as a paralegal! I was helpless and weak when I left my
ex. I could see the degree of genuine concern for my life that Rick has for me
and worked tirelessly to restore balance and peace into my everyday that has
been missing for so long. His genuine personality has undoubtedly helped many
others as I saw that helping others was important to him on a deeper level than
the average person.

6. I believe and pray for Rick’s release. As a defender of the people he needs to
be restored to his work so he can help others as he did me.

 I do hereby declare under penalty of perjury that the forgoing is true and correct to
the best of my knowledge.

       DATE: June 23, 2019


Thank you and Sincerely,


/s/ Amanda Fowler
 Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 8 of 10



                   DECLARATION OF CAMILLE CRANDALL

I, Camille Crandall do hereby declare as follows:

1. Rick has assisted me as a paralegal, and advisor in my Child Custody case,
with Morgan Philpot as my attorney. He helped prepare documents for litigation
with my case.

2. The work that Rick did for me was the best quality you can get, in my opinion.
It was detailed, precise, bold, and very well written.

3. The work that Rick did for me had a great impact on not only my case but my
quality of life. Because he has a profound perspective and deep understanding
about life, his advice brought me and my family comfort in the midst of great trial.
More than even my own attorney. My case, and situation literally felt hopeless
until Rick stepped on board to assist.

4. He was more than fair monetarily, and when I didn't have any more money he
never let that stop him from continuing to help me fight for my children, my rights
as a Mother and work on my case. I believe this is largely due to the fact that he
believes that assisting with my case is fighting for a good and Godly cause. I
believe that him doing this, shows how important being apart of a good cause is
to Rick.

5. I always felt of Rick's sincerity and honesty while working with him. I never
once had any reason to doubt his word or character, even despite the legal
situation he made me aware that he was facing. I have always felt of his good
spirit, good intentions, fierce loyalty and willingness to help. And his actions
proved these feelings to be true time and time again.

6. Without a doubt I am sure that I am not the only one Rick has helped and
worked for in the way I have spoken. Which makes him extremely valuable to the
community, and the world would be a better place with more people like Rick. My
legal case alone has taken a devastating turn for the worse these last few weeks,
without Rick being able to work on it and be involved.

7. My case is a Family Law case, and it was so important to me to have someone
working for me that was passionate about families, and the divine calling of
Motherhood, and being a parent in general. Rick exemplified these qualities
immediately in our first conversation and every conversation after that. I believe
this is largely because he is a wonderful man of God and values his own family
tremendously. He often spoke of how important it was to him to have time with
them, take care of them, and protect them. I believe this was all true, and for that
reason alone I believe without any hesitation that he should be released to be
able to be there for his family, to provide for them, and to be involved in his
children's lives.
 Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 9 of 10




I do hereby declare under penalty of perjury that the forgoing is true and correct
to the best of my knowledge.

DATE: June 24, 2019


  /s/ Camille Crandall
  __________________________________________
  Camille Crandall
    Case 2:17-cr-00037-FB-PMW Document 612-3 Filed 07/17/19 Page 10 of 10



                               DECLARATION OF TOM BROOME



   1. Hello, my name is Tom Broome. I own a company called Plan B Supply, LLC. I am
      writing you today declaring that Rick Koerber has worked for me (Via Morgan Philpot
      whom my company hired of which Rick was the paralegal). Most of my interactions
      through a couple of minute legal issues has been with Rick Koerber, even though it is
      Morgan who is my attorney. One case(it actually involved my business partner Dan
      Coleman) was when we were selling used military equipment. The state of Utah didn’t
      like the way we were doing business, a charge was made of 31 counts of selling a
      vehicle with a MVED license. Ricks comprehension of the law quickly became
      beneficial. We had several court appearances, one of which we met privately with the
      prosecutor. From that meeting the prosecutor dropped all charges "with Prejudice". I
      can’t say how grateful I am to Rick for this quality of work. He always has treated me
      and others on the opposite side of the table with complete respect and dignity. For me,
      Ricks personal integrity, his comprehension of the law and his ability to apply his mind to
      get a desired outcome is an extremely valuable asset to the legal community. Im sure
      that if Rick wasn’t helping on my case that the outcome would have been different.
   2. I am currently involved in a second case that is before the court. I have a customer that
      is suing me. Once again, Rick has been a stellor representative for me and the legal
      community. Now I don’t think that the suit will go too far. However I don’t take it lightly
      that someone is not satisfied with that which I’ve sold them. One of the reasons that I
      am in support of Ricks release is so that He can get back to work with my case. It is on
      going and will have a negative effect for me and my business if I lose it. However my
      wanting him out to help me with my case seems a little selfish. I think that Rick offers to
      the attorneys that he does paralegal work for, a tremendous service. The type of service
      that few attorneys can offer. Having had personally worked with Rick, I can testify that
      because of Rick those attorneys offer a better product.



        I do hereby declare under penalty of perjury that the forgoing is true and correct to the
best of my knowledge.



               June 24th, 2019




                                                     /s/ Tom Broome

                                                     Tom Broome - Owner - Plan B Supply
